Citation Nr: 0526170	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-22 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to February 1972.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a Board hearing at the Buffalo, New 
York, RO, in April 2005.

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
by the RO in May 1996 based on the absence of evidence of an 
inservice injury or post-service continuity of 
symptomatology.

2.  The evidence submitted since the RO decision of May 1996 
is neither cumulative nor redundant of the evidence of 
record, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision that denied the claim for 
service connection for a low back disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

2.  Evidence received since the May 1996 rating decision 
denying service connection for a low back disability is new 
and material; accordingly, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
January 2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The January 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in February 2003.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until January 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
February 2003 adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).


Analysis

The veteran has testified that he first required treatment 
for low back pain while serving on an aircraft carrier while 
on active duty.  He is unsure whether his condition was 
caused by carrying heavy tie-down chains or being struck by a 
bomb-bay door. His initial claim for service connection for 
"sciatica" was denied by the RO in May 1996. The veteran 
did not appeal that decision and thus it is final. 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In 
June 2002, the veteran filed an application to reopen the 
claim.

Evidence added to the record since May 1996 includes the 
testimony of the veteran at a personal hearing held in April 
2005 and private medical reports, which show that the veteran 
was awarded workman's compensation after sustaining a low 
back injury at work in February 2001. These reports further 
reveal that he now has degenerative disc disease with 
radiculopathy of the lower extremities due to progressive 
lumbar disc disease.  It was further reported that VA records 
dated in July 1995 showed ongoing degenerative disc disease 
with recurrent low back strain. The veteran was said to have 
had low back pain since an inservice injury.

The Board finds that the additional evidence in question is 
new because it was not previously submitted to agency 
decision makers and is neither cumulative nor redundant.  
Some of the new evidence is material since it relates to an 
unestablished fact necessary to substantiate the claim. The 
Board finds that the evidence, by itself or in connection 
with evidence previously assembled, is so significant that it 
raises a reasonable possibility of substantiating the claim.  
As such, the submittal of the evidence requires that the 
veteran's claim regarding the low back disability be reopened 
and adjudicated upon the merits subsequent to the completion 
of all appropriate notice and development.  38 C.F.R. 
§ 3.156. Further development of the reopened claim is 
indicated, however, before de novo review; thus, it is 
addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is granted.



REMAND

As noted above, new and material evidence added to the record 
raises a reasonable possibility of substantiating the 
veteran's claim. Although this evidence suggests that his low 
back disability may be associated at least to some degree 
with trauma he sustained in service, there is not sufficient 
medical evidence to reach a final decision as to this issue. 
Consequently, a VA examination to obtain a medical opinion is 
warranted under 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Accordingly, the case is remanded for the 
following:

1.  The RO should contact the Buffalo VA 
Medical Center and obtain copies of all 
records of treatment received by the veteran 
for a low back condition since February 
2001.

2.  The RO should arrange for the veteran 
to be examined by an appropriate 
physician to determine the etiology of 
all current low back pathology. All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not that the inservice 
trauma reported by the veteran resulted 
in chronic residual disability. If so, 
the examiner should comment regarding the 
possibility that such residuals of 
inservice low back trauma left the 
veteran more susceptible or otherwise 
contributed to the occupational injury 
sustained in 2001. The complete claims 
folder must be reviewed by the examiner 
in conjunction with the examination. A 
rationale for all conclusions should be 
provided.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


